Case: 21-10945     Document: 00516334516         Page: 1     Date Filed: 05/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 21-10945                      May 26, 2022
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Phillip Camillo-Amisano,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:12-CR-177-1


   Before Davis, Jones, and Higginson, Circuit Judges.
   Per Curiam:*
          Phillip Camillo-Amisano, federal prisoner # 42353-086, appeals the
   denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A). He argues that he has shown extraordinary and compelling
   reasons warranting compassionate release due to his hypertension, COVID-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10945     Document: 00516334516           Page: 2   Date Filed: 05/26/2022




                                    No. 21-10945


   19, unconstitutional prison conditions during the pandemic, and what he
   describes as a “harsh sentence.” We review the district court’s decision to
   deny a prisoner’s motion for compassionate release for an abuse of discretion.
   See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          Contrary to Camillo-Amisano’s assertion, he has not served a large
   part of the 300-month sentence he received for his enticement of a minor
   conviction, and his health condition is not an extraordinary or compelling
   reason. See United States v. Thompson, 984 F.3d 431, 433-34 (5th Cir.), cert.
   denied, 141 S. Ct. 2688 (2021). His complaints about COVID-19 amount to a
   generalized fear of contracting COVID-19, which “doesn’t automatically
   entitle a prisoner to release.” Thompson, 984 F.3d at 435. Furthermore, an
   appeal from the denial of a § 3582(c)(1)(A) motion is not the appropriate
   vehicle to challenge conditions of confinement or an original sentence. See
   United States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011); Carson v.
   Johnson, 112 F.3d 818, 820-21 (5th Cir. 1997). We do not consider Camillo-
   Amisano’s newly raised ineffective assistance of counsel claim. See Leverette
   v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). Camillo-Amisano
   has failed to show that the district court’s finding that extraordinary and
   compelling reasons did not warrant compassionate release was based on a
   clearly erroneous assessment of the evidence or an error of law.          See
   Chambliss, 948 F.3d at 693.
          Moreover, the district court also denied Camillo-Amisano’s motion
   on the basis that a weighing of the 18 U.S.C. § 3553(a) sentencing factors did
   not warrant relief. Camillo-Amisano’s contention that the danger he poses
   to society is diminished given his lack of criminal history and deportation
   status, amounts to a mere disagreement with the district court’s balancing of
   the § 3553(a) factors, which “is not a sufficient ground for reversal.”
   Chambliss, 948 F.3d at 694. Accordingly, the judgment of the district court
   is AFFIRMED.



                                         2